UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT


Everett M cKinley D irksen U nited States C ourthouse                              O ffice of the C lerk
        R oom 2722 - 219 S. D earborn Street                                     Ph on e: (312) 435-5850
               C hicago, Illinois 60604                                          w w w .ca7.u scou rts.gov




                                                            ORDER
  June 29, 2010


                                                            BEFORE

                                                 DANIEL A. MANION, Circuit Judge
                                                 ILANA DIAMOND ROVNER, Circuit Judge
                                                 JOHN DANIEL TINDER, Circuit Judge


                                            DEBORAH KENSETH,
                                            Plaintiff - Appellant

  No.: 08-3219                              v.

                                            DEAN HEALTH PLAN, INCORPORATED,
                                            Defendant - Appellee


  Originating Case Inform ation:

  District Court No: 3:08-cv-00001-bbc
  W estern District of W isconsin
  District Judge Barbara B. Crabb


            The slip opinion of this court issued on June 28, 2010, is AMENDED as follows:

      The last line on page 65 should read “A FFIRMED IN PART, V ACATED IN PART, and
R EMANDED”.




  form name: c7_Order_3J (form ID: 177)